Citation Nr: 1436095	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  08-21 330	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent (from August 18, 2005) and a rating in excess of 40 percent (from June 15, 2011) for a low back disability.

2.  Entitlement to a rating in excess of 10 percent for dermatophytosis of both feet.

3.  Entitlement to a compensable rating for onychomycosis (nail fungus).

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from April 1966 to April 1969.  Issues #1, #3, and #4, are before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from a May 2007 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO), which (in pertinent part) denied a compensable rating for a low back disability, and denied a rating in excess of 10 percent for dermatophytosis of both feet.  An interim December 2007 rating decision increased the rating for the low back disability to 20 percent, effective August 18, 2006 (the date of the current claim for an increased rating).  Following a May 2011 remand of the matters by the Board for additional development, an interim August 2012 rating decision granted an increased rating of 40 percent for the low back disability, effective June 15, 2011 (the date of a VA examination).  Thereafter, in April 2013, the Board granted an earlier effective date of August 18, 2005 (one year prior to the date of the current claim for increase) for the 20 percent rating for a low back disability; denied ratings in excess of 20 percent (from August 18, 2005) and in excess of 40 percent (from June 15, 2011) for the low back disability; and denied a rating in excess of 10 percent for dermatophytosis of both feet.  The Veteran appealed that decision to the Court.  In May 2014, the Court issued an order that vacated the April 2013 Board decision with respect to the denials of ratings for the low back disability in excess of 20 percent (from August 18, 2005) and in excess of 40 percent (from June 15, 2011), and the denial of a rating in excess of 10 percent for dermatophytosis of both feet, and remanded those matters for readjudication consistent with the instructions outlined in an April 2014 Joint Motion for Remand (Joint Motion) by the parties (to include adjudication of a claim for a TDIU rating in the context of the claim for an increased rating for a low back disability, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009)).  [The issue of a compensable rating for the low back disability prior to August 18, 2005 is not a part of the current appeal.  Because the current claim for an increased rating for the low back disability was received on August 18, 2006, the period for consideration of an increased rating begins August 18, 2005 (i.e., one year prior to the date of claim).  The issue pertaining to the ratings for the low back disability is characterized to reflect the scope of the appeal.]
Issue #2 is before the Board on appeal from a December 2012 rating decision by VA's Appeals Management Center (AMC).  The record is now in the jurisdiction of the Waco, Texas RO.

In April 2013, the Board remanded the issue of service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD), for additional development and to satisfy notice requirements.  Because the development requested by the April 2013 Board remand has not yet been completed, this issue has not been returned to the Board for further appellate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA.

Low Back Disability and TDIU

As outlined in the April 2014 Joint Motion, the record reflects that the Veteran had been receiving Workers' Compensation prior to receiving Social Security Administration (SSA) disability benefits based on a low back disability.  A request to SSA for a complete set of records pertaining to the Veteran, including any decision rendered and the medical evidence considered in making the decision, is necessary.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  In addition, after securing the necessary release, the AOJ should contact the appropriate state Workers' Compensation agency and request copies of all records pertaining to the Veteran.

As stated in the April 2014 Joint Motion, a claim for a TDIU rating has been raised in the context of the increased rating claim for a low back disability and must be addressed.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran should be sent an updated notice under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159 that advises him of what is needed to substantiate a claim for a TDIU rating.  In addition, he should be asked to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain relevant employment information and to authorize VA to contact his previous employers for additional information regarding his employment.  Finally, the Veteran should be afforded a new VA examination to assess his service-connected low back disability (with an opinion regarding the degree of low back disability documented by a June 2006 VA treatment record); the examiner should also address the extent to which this disability affects the Veteran's ability to obtain or retain substantially gainful employment, without regard to his age or nonservice-connected disabilities.

Dermatophytosis of Both Feet

The evidence of record reflects that the Veteran has reported that he experiences flare-ups of his dermatophytosis of both feet during the summer.  He was afforded VA examinations for this disability in January 2007, December 2007, June 2011, and December 2012.  However, as is stated in the April 2014 Joint Motion, only one of these examinations (in June 2011) was during a summer month, and none of the VA examiners indicated whether they assessed the disability during an active phase of the disorder.  As an examination was ordered to ascertain the severity of the disability during the alleged flare-ups, obviously examination conducted in response was inadequate for rating purposes.  Therefore, corrective action is required; specifically an examination to assess the dermatophytosis of both feet during the summer when the disorder is in an active phase (as alleged) is necessary.

Onychomycosis (Nail Fungus)

In a January 2014 written statement, the Veteran expressed disagreement with the 0 percent rating assigned with the award of service connection for onychomycosis (nail fungus) by a December 2012 rating decision.  [The January 2014 notice of disagreement was received within one year of the January 2013 letter which notified the Veteran of the December 2012 rating decision, and therefore it is timely.]  The AOJ has not issued a statement of the case (SOC) addressing this issue, as required, and the Board must remand the matter for such action.  See Manlincon v. West, 12 Vet. App. 238 (1999).  The Board notes that it will have full jurisdiction in this matter only if the Veteran perfects an appeal by timely filing a substantive appeal after a SOC is issued.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should send the Veteran updated notice under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159 addressing the claim for a TDIU rating.  He should be asked to complete a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), to provide relevant employment information, and to authorize VA to contact his previous employers for additional information regarding his employment.  The AOJ should also ask the Veteran to specifically identify any and each occasion during the evaluation period when he saw a provider for a flare-up of his dermatophytosis of both feet, and (with his cooperation as necessary) secure for the record complete clinical records of all such treatment.  If there were no such occasions of treatment during flare-up, he should so specify.

2.  The AOJ should secure from SSA complete copies of all records pertaining to the Veteran's claim for SSA disability benefits, including any decision rendered and all medical evidence considered.  If such is provided by disc, the AOJ should print out the records and associate the copies with the record.  Any negative search result is to be noted in the record and communicated to the Veteran.

3.  After obtaining the necessary release from the Veteran to provide, the AOJ should contact the appropriate state Workers' Compensation agency and request copies of all records pertaining to the Veteran.  Any negative search result is to be noted in the record and communicated to the Veteran.  This action must be completed before proceeding to the further development sought below.

4.  After the development sought in Instructions #1, #2, and #3 is completed, the AOJ should arrange for an orthopedic examination of the Veteran to determine the severity of his service-connected low back disability.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  The examiner should be provided a copy of the criteria for rating a low back disability (including the General Rating Formula for Diseases and Injuries of the Spine and the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Any indicated tests or studies must be completed.  Based on review of the record and examination of the Veteran, the examiner must identify and describe in detail the manifestations of the Veteran's low back disability, and specifically note any symptoms found that are not listed in the rating criteria (and their degree of severity and impact on function).  In addition, the examiner should provide an opinion regarding the degree of low back disability documented by a June 2006 VA treatment record; specifically, the examiner should opine whether the Veteran's trunk range of motion, noted in such treatment record as "[s]everely guarded/limited in all directions," with pain on flexion, extension, side bending, and rotation, is equivalent to limitation of forward flexion to 30 degrees or to ankyloses of the thoracolumbar spine.  Furthermore, the examiner should address the extent to which the Veteran's service-connected low back disability affects his ability to obtain and retain substantially gainful employment, without regard to his age or nonservice-connected disabilities.

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.

5.  The AOJ should arrange for a skin diseases examination of the Veteran during a summer month when the disorder is in an active phase to determine the severity of his service-connected dermatophytosis of both feet (in particular during flare-ups).  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  The examiner should be provided a copy of the criteria for rating dermatophytosis (Diagnostic Codes 7813 and 7801 through 7806).  Any indicated tests or studies must be completed.  Based on review of the record and examination of the Veteran, the examiner must identify and describe in detail all manifestations of the Veteran's dermatophytosis of both feet, and specifically note any symptoms found that are not listed in the rating criteria (and their degree of severity and impact on function).  The scheduling of the examination must be coordinated with the Veteran to ensure that he is evaluated during an active stage of the disease (and the examiner must confirm that the skin disease is indeed in an active state).

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.

6.  The AOJ should then review the record and readjudicate the claims remaining on appeal.  If any remains denied, the AOJ should issue an appropriate supplemental SOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

7.  The AOJ must also arrange for the issuance of a SOC addressing the issue of entitlement to a compensable rating for onychomycosis (nail fungus), and advise the Veteran of the period of time afforded for submission of a substantive appeal.  If a timely substantive appeal is received, this issue should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

